Citation Nr: 1140965	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to total rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  The Veteran also had a second period of active duty from October 1974 to May 1976.  In an Administrative Decision dated in December 1977, however, the RO concluded that the Veteran's discharge in May 1976 was a discharge not under conditions other than dishonorable, and was therefore a bar to VA benefits for that period of service.  38 C.F.R. § 3.12 (2011).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied the claim in March 2010, and the Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court vacated the March 2010 Board decision and remanded the matter to the Board for development consistent with the parties' March 2011 Joint Motion for Remand (Joint Motion).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant claims that he is entitled to TDIU benefits, as he is not able to work due to his service-connected disabilities.  See Informal Hearing Presentation, dated in February 2010.  The factual background concerning this claim was presented in great detail in the Board's November 2010 decision.  In denying the Veteran's TDIU claim in November 2010, the Board determined that the Veteran's service-connected disabilities did not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  

In April 2011, the Court ordered compliance with the March 2011 Joint Motion of the parties in this case.  Concerning the circumstances surrounding the Veteran failing to appear for an August 2007 VA audiological examination, the parties agreed that, in its March 2010 decision, the Board "provided insufficient analysis concerning the applicability of 38 C.F.R. § 3.655(b) to the particular circumstances of the Appellant's claim."  See page three of Joint Motion.

Discussing evidence concerning the scheduling and rescheduling of the VA audiological examination in question for which the Veteran did not appear, the parties went on to find that it was unclear regarding whether the Veteran had been properly notified of his scheduled appointment.  See page six of Joint Motion.  The parties added, 

Given the rescheduling and discrepancies within the record, coupled with the absence of notice letters within the claims folder, the parties agree that the presumption of regularity has been rebutted.  United States v. Roses, Inc., 706 F.2d 1563, 1567 (Fed Cir. 1983 ("[the presumption of regularity] does not help to sustain an action that on its face appears irregular").  

See page six of Joint Motion.  The parties added that "[u]pon remand, the Board should ensure that Appellant is properly rescheduled for, and notified of, an audiological examination, assessing the effects of his service-connected hearing loss and tinnitus on his employability."  See page seven of Joint Motion.  Finally, the parties found that the "Board erred by failing to consider Appellant's lay statements regarding the effect his tinnitus has on his ability to maintain substantial gainful employment."  Id.

The Board observes that the Veteran, after August 2007, appeared for a VA audio examination.  The report of this examination, conducted on March 4, 2010, is of record.  The Board's March 2010 decision, dated March 30, 2010, did not discuss these VA audio examination findings from earlier that same month perhaps because the March 2010 VA audio examination report had not been physically associated with the Veteran's claims file at the time the claim was at the Board for appellate review.  The Board does note that the disability rating assigned to the Veteran's service-connected bilateral hearing loss is shown to have been increased from 10 to 20 percent following the March 2010 VA audio examination.  See RO rating decision dated in March 2010.  

In any event, the findings set out as part of the March 2010 VA audio examination are inadequate.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's bilateral hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  In regard to the March 2010 VA audio examination, the Board observes that the examiner failed to discuss the functional effects of the Veteran's bilateral hearing loss; this may have been due to the fact that the Veteran's claims file was not made available to the examiner.  The Veteran's service-connected tinnitus is also not shown to have been evaluated in the course of the March 2010 VA audio examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be afforded a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss and tinnitus.  The claims file must be made available to the VA examiner, and the examiner should review the file in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss and tinnitus on his occupational functioning and daily activities.  Martinak.  In other words, the examiner should specifically comment on what affect the Veteran's service-connected bilateral hearing loss and tinnitus has on his ability to perform physical and sedentary types of employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history (,)" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The Veteran is hereby notified -- and should be similarly notified in any scheduling letter which is sent to him concerning the scheduling of a VA examination -- that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, following the completion of any other indicated development deemed appropriate, and after review of any additional evidence, the RO should readjudicate the appealed issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The purpose of this REMAND is to ensure due process, as well as to ensure compliance with the directives of the March 2011 Joint Motion.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


